 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN JOSE DIVISION

12

13   OATH INC.,                                Case No. 5:18-cv-07443-NC
14                Plaintiff,                   STIPULATION AND [PROPOSED]
                                               ORDER REGARDING INJUNCTION AND
15        v.                                   DISMISSAL
16   EYARI INC. and PRABHANJAN K.              Courtroom: 5 - 4th Floor
     DIDWANIA,                                 Judge:        Nathanael Cousins
17                                             Action Filed: December 11, 2018
18                Defendants.
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                   CASE NO. 5:18-CV-07443-NC
 1           WHEREAS, on December 11, 2018, Plaintiff Oath Inc. (“Oath”) filed a lawsuit against

 2   eYari Inc. (“eYari”) and Prabhanjan K. Didwania (collectively, “Defendants”) alleging violations

 3   of the CAN-SPAM Act, the Computer Fraud and Abuse Act, and California’s Business and

 4   Professions Code;

 5           WHEREAS, eYari denies any liability;

 6           WHEREAS, eYari has represented that Prabhanjan K. Didwania has had no involvement

 7   with eYari for nearly four years; and

 8           WHEREAS, the Parties have agreed to resolve this case through settlement, including the

 9   entry of a stipulated injunction;

10           NOW, THEREFORE, Oath and eYari stipulate and agree as follows:

11                                       STIPULATED INJUNCTION

12           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to stipulation of

13   the Parties, that:

14           1.      eYari and all individuals acting on eYari’s behalf who are described in Federal

15   Rule of Civil Procedure 65(d)(2) (collectively, the “Prohibited Parties”) are immediately and

16   permanently enjoined and ordered as follows:

17                   a.     The Prohibited Parties are immediately and permanently prohibited from

18   knowingly accessing or utilizing, whether directly or indirectly via a third party, intermediary, or

19   proxy, the Yahoo Mail Application Programming Interface on the Yahoo Developer Network for

20   any reason without Oath’s express written permission;

21                   b.     The Prohibited Parties are immediately and permanently prohibited from

22   knowingly accessing or utilizing, whether directly or indirectly via a third party, intermediary, or

23   proxy, the Yahoo Developer Network for any reason without Oath’s express written permission;

24                   c.     The Prohibited Parties are immediately and permanently prohibited from

25   knowingly accessing or utilizing, whether directly or indirectly via a third party, intermediary, or

26   proxy, Yahoo OAuth issued credentials on its web applications for any reason without Oath’s

27   express written permission;

28
                                       1
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                   CASE NO. 5:18-CV-07443-NC
 1                  d.        The Prohibited Parties are immediately and permanently prohibited from

 2   knowingly sending commercial email messages 1 to or through Yahoo or AOL email accounts,

 3   whether directly or indirectly via a third party, intermediary, or proxy, except that this prohibition

 4   shall not apply to transactional or relationship messages as defined by 15 U.S.C. § 7702(17)(A)

 5   that do not contain, or are not accompanied by, header information that is materially false or

 6   materially misleading;

 7                  e.        The Prohibited Parties are immediately and permanently prohibited from

 8   downloading, harvesting, obtaining, or copying stored contacts of Yahoo or AOL users, whether

 9   directly or indirectly via a third party, intermediary, or proxy, without Oath’s express written

10   permission;

11                  f.        Within ten (10) days of the entry of this Order, the Prohibited Parties shall

12   permanently delete and destroy any contact information they obtained from the stored contacts of

13   any Yahoo accounts.

14          2.      The Court will retain continuing jurisdiction to enforce the terms of this Stipulated

15   Injunction and to address any other matters arising out of or regarding this Stipulated Injunction,

16   including any allegations that the Parties have failed to comply with their obligations as set forth

17   in this Stipulated Injunction.

18          3.      This Stipulated Injunction shall inure to the benefit of, and be binding upon, each

19   of Parties and their respective affiliates, predecessors, successors and assigns.

20          4.      To the extent Oath believes in good faith that eYari has violated any provision

21   herein, before Oath files any motion or any other action with the Court related to any such alleged

22   violation, Oath shall provide eYari with written notice identifying its concern. eYari shall have

23   fifteen (15) days to cure from the date of the meet and confer. The Parties shall then meet and

24   confer in good faith to attempt to cure the alleged violation. If the Parties cannot reach agreement,

25   Oath may seek to enforce the Court’s injunction.

26

27   1
       “Commercial email message” means any electronic mail message the primary purpose of which
     is the commercial advertisement or promotion of a commercial product or service.
28
                                                   2
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                                     CASE NO. 5:18-CV-07443-NC
 1                                              DISMISSAL

 2          5.      Oath’s claims against Defendants are hereby dismissed with prejudice against all

 3   Defendants, except the Court shall retain jurisdiction to enforce this Stipulated Injunction and

 4   Dismissal. Each Party shall bear its own fees and costs.

 5                                           IT IS SO STIPULATED.

 6   Dated: March 4, 2019                               Respectfully submitted,
 7
                                                        By: /s/ Ann Marie Mortimer
 8                                                         ANN MARIE MORTIMER (SBN 169077)
                                                           amortimer@HuntonAK.com
 9                                                         JASON J. KIM (SBN 221476)
                                                           kimj@HuntonAK.com
10                                                         MEGAN LORENZEN (SBN 318136)
                                                           mlorenzen@HuntonAK.com
11                                                         HUNTON ANDREWS KURTH, LLP
                                                           550 South Hope Street, Suite 2000
12                                                         Los Angeles, California 90071-2627
                                                           Telephone: (213) 532-2000
13                                                         Facsimile: (213) 532-2020
14                                                         Attorneys for Plaintiff
15
     Dated: March 4, 2019                               Respectfully submitted,
16

17                                                      By: /s/ Neel Chatterjee
                                                            Neel Chatterjee (SBN 173985)
18                                                          nchatterjee@goodwinlaw.com
                                                            GOODWIN PROCTER LLP
19                                                          601 Marshall Street
                                                            Redwood City, California 94063
20                                                          Telephone: (650) 752-3100
                                                            Facsimile: (650) 853-1038
21
                                                            Attorney for Defendants
22

23
            IT IS SO ORDERED. Court retains jurisdiction.
24                                                                             S DISTRICT
                                                                            ATE           C
                                                                           T
25
                                                                                                        O
                                                                       S




                                                                                                         U
                                                                      ED




     Dated: _____________,
              March 11     2019                           _________________________________
                                                                                                          RT
                                                                  UNIT




26                                                                            TED
                                                                        GRANCOUSINS
                                                            HON. NATHANAEL
                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                              R NIA




27
                                                                                                    Cousins
                                                                  NO




28                                                                                  th   anael M.
                                                                           Judge Na
                                                                                                              FO




                                       3
                                                                    RT




                                                                                                          LI




     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION
                                                  ER       AND DISMISSAL
                                                                      H




                                                                                                        A




                                                   CASE
                                                     N              C
                                                        NO. 5:18-CV-07443-NC
                                                                 OF            D IS T IC T
                                                                                     R
 1                                    CERTIFICATE OF SERVICE
 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on March 4, 2019. I further certify that all participants in the case are registered CM/ECF users

 5   and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed on

 7   March 4, 2019 in Los Angeles, California.

 8                                                               /s/ Deborah Purnell
                                                                     DEBORAH PURNELL
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       4
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
                                                   CASE NO. 5:18-CV-07443-NC
 1                                ATTORNEY ATTESTATION

 2          I hereby attest, pursuant to Local Rule 5-1(i)(3), that I obtained the concurrence in the

 3   filing of this document from the signatories indicated by a “conformed” signature (/s/) within this

 4   e-filed document.

 5   Dated: March 4, 2019                                 /s/ Ann Marie Mortimer
                                                          ANN MARIE MORTIMER (SBN 169077)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       5
     STIPULATION AND [PROPOSED] ORDER REGARDING INJUNCTION AND DISMISSAL
     068843.0000064 EMF_US 72961907v1              CASE NO. 5:18-CV-07443-NC
